ABRAXAS PETROLEUM CORPORATION www.abraxaspetroleum.com Exhibit NEWS RELEASE Abraxas Proved Reserves Increase 41% SAN ANTONIO (February 11, 2009) - Abraxas Petroleum Corporation (NASDAQ:AXAS) today announced that, on a consolidated basis, its proved reserves at December 31, 2008 increased 41% over year-end 2007. Total proved reserves of 150.7 Bcfe at December 31, 2008 were 72% natural gas and 54% proved developed.Abraxas operates over 80% of the consolidated proved reserves and the consolidated reserve life index exceeds 15 years. Total capital expenditures for 2008 were approximately $175 million, of which $135 million was attributable to property acquisitions during 2008.Overall, on a consolidated basis, 53.6 Bcfe of proved reserves were added which was offset by 9.6 Bcfe of production, for a finding and development cost of $3.27 per Mcfe and a 555% reserve replacement for 2008.Excluding downward revisions of 20.3 Bcfe due to low commodity prices at year-end, finding and development costs equated to $2.38 per
